Case: 5:19-cr-00206-KKC-EBA Doc #: 72 Filed: 01/15/20 Page: 1 of 3 - Page ID#: 233




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON


 UNITED STATES OF AMERICA,                               CRIMINAL NO. 5:19-206-KKC
        Plaintiff,

 V.                                                                ORDER

 ROBERT MCCUNE, et al.,
        Defendant.


                                           *** *** ***

      This matter is before the Court on Defendant Robert McCune’s motion to declare the case

complex and extend trial and scheduling dates. (DE 62.) For the reasons stated below, the

Court HEREBY ORDERS that the Defendant’s motion (DE 62) is GRANTED.

      The nineteen-count indictment in this cases charges eight defendants with various counts

of wire fraud, health care fraud, and conspiracy to commit wire and healthcare fraud. On

January 7, 2020, Defendant McCune filed a motion to declare the case complex and extend

trial and scheduling dates. (DE 62.) Defendant states that he believes discovery in this case

is both voluminous and complex. He further states that discovery will likely include a hard

drive of information, containing thousands of pages of information, including medical records,

bank and financial records, and other communication records.

      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court may exclude from the 70-day speedy trial

period any period of delay resulting from a continuance granted by the Court, on its own

motion or at the request of the parties, if the Court granted such continuance on the basis of

her findings that the ends of justice served by the continuance outweigh the best interest of

the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). In making this


                                                1
Case: 5:19-cr-00206-KKC-EBA Doc #: 72 Filed: 01/15/20 Page: 2 of 3 - Page ID#: 234




determination, the Court may consider “[w]hether the case is so unusual or so complex, due

to the number of defendants, the nature of the prosecution, or the existence of novel questions

of fact or law, that it is unreasonable to expect adequate preparation for pretrial proceedings

or for the trial itself within the time limits established by [the Act].” Id. § 3161(h)(B)(ii).

   Here, the trial is currently scheduled for March 9, 2020. It appears, based on the

Defendant’s motion, that Defendant has not even received the necessary discovery from the

government. Further, Defendant has advised the Court that the government does not oppose

his motion to declare the case complex and continue the trial and scheduling dates. The

Court has not received any objections from the other defendants in this case.

   In light of the foregoing, the Court finds that the ends of justice served by a continuance

outweigh the best interest of the public and the defendant in a speedy trial. Considering the

voluminous forthcoming discovery, the number of defendants, and the nature of the charges,

the Court additionally finds that the case is complex such that it is unreasonable to expect

adequate preparation for pretrial proceedings and trial within the time limits established by

the Speedy Trial Act.

   Accordingly, the Court, being sufficiently advised, HEREBY ORDERS as follows:

   (1) The Defendant’s motion to declare the case complex and extend trial and scheduling

       dates (DE 62) is GRANTED.

   (2) The Trial date of March 9, 2020 is hereby SET ASIDE.

   (3) The trial in this matter is rescheduled for June 1, 2020 at 9:00 a.m.

   (4) The Court FINDS that the ends of justice served by this continuance outweigh the

       best interest of the public and the defendants in a speedy trial. See 18 U.S.C. §

       3161(h)(7)(A). The Court further FINDS, pursuant to 18 U.S.C. 3161(h)(7)(B)(ii), that

       this case is complex due to the number of defendants, the nature of the prosecution,



                                                2
Case: 5:19-cr-00206-KKC-EBA Doc #: 72 Filed: 01/15/20 Page: 3 of 3 - Page ID#: 235




       and the amount of discovery involved, and that it is unreasonable to expect adequate

       preparation for pretrial proceedings or for the trial itself within the time limits

       established by the Speedy Trial Act. The time between the prior trial date and the

       new trial date should be excluded in computing the time that the trial of this matter

       must commence under the Speedy Trial Act.

   Dated January 15, 2020.




                                             3
